DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02 July 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 26 April 2022 (“Response”).  
Claims 21–40 are currently pending.
Claims 29–34 have been examined.
Claims 21–28 and 35–40 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election with traverse of claims 29–34 in the Response is acknowledged.  The traversal is on the ground(s) that “the Office offers no evidence demonstrating that the species are either independent or distinct.” Response 8 of 40. This is not found persuasive because the inventions as claimed can have a materially different design, mode of operation, function, and/or effect. For example, claim 29 performs various steps “through local execution of the digital rights management module,” while claim 21 does not perform any steps through local execution of the digital rights management module. Therefore, the inventions as claimed can have at least a materially different design. Applicant also argues no search burden exists. Response 8 of 40. This is not found persuasive. The independent claim(s) of each group self-evidently recites a patentably distinct feature(s) with respect to the other group. Such feature(s) requires employing different search queries.1 The requirement is still deemed proper and is therefore made FINAL.
Claims 21–28 and 35–40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the Response.
Information Disclosure Statement
The Information Disclosure Statements filed 19 September 2019, 09 January 2020, 29 April 2020, 22 March 2021, and 11 March 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 29–34 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kobata et al. (US 2002/0077986 A1) (“Kobata”).
As per claim 29, Kobata discloses, in a digital medium environment access control environment (e.g., fig. 2), a method implemented by a computing device (e.g., 110/310), the method comprising:
receiving, by the computing device, content for communication over a network, the content having a digital rights management module embedded as part of the content to control ([0128]);
determining, autonomous of the network through local execution of the digital rights management module by the computing device, a user is included as a member of a specific user population, the specific user population defined using specified traits of a behavior ([0132] [0143]; [0170] “digital rights for … particularly-defined segments of end-users”; [0161] “particular segments (defined, for example, by the administrator) of the digital content holding population”; [0248]);
permitting, through local execution of the digital rights management module by the computing device autonomous of the network, access to an item of a plurality of items included as part of the content responsive to the determining ([0138] [0146] [0150]);
detecting, through local execution of the digital rights management module by the computing device autonomous of the network at a subsequent point in time, the user is not included as the member of a specific user population, the specific user population defined using the specified traits of a behavior ([0136] [0165]–[0170] [0178]; e.g., [0166] “Modifications to the digital rights may include, for example updating, expanding, revoking, increasing, and decreasing all or part of the digital rights.”; [0168] “if digital rights to manipulate the digital content 320 are allowed for a certain period of time (e.g., ‘try-before-you-buy’ or for as long as periodic payments are made), and that time expires, the digital rights may, for example, be revoked.”; [0169] “revoke digital rights of certain end-users”; [0178] “targeted recipients can be grouped … by segments defined by the global rights manager unit … [and/or] defined based on certain behavior” “messages could alert the end-user that certain digital rights are … exhausted”);
restricting, through local execution of the digital rights management module by the computing device autonomous of the network, access to the item of the plurality of items included as part of the content responsive to the detecting ([0149] [0165]–[0170] [0178]);
receiving, by the computing device, an update to the specified traits of the behavior defined for the specific user population ([0165]–[0170]; e.g., [0167] “end-user wishes to have more digital rights” “Human intervention or automated procedures at the global rights manager unit 312 or the payment processing unit 336 may determine whether the end-user’s request should be granted (step 710).”; [0178] “acquire more rights”);
determining, through local execution of the digital rights management module by the computing device autonomous of the network subsequent to the receiving, the user is included as a member of a specific user population, the specific user population defined using the updated specified traits of a behavior ([0174]);
permitting, through local execution of the digital rights management module by the computing device autonomous of the network, access to the item included as part of the content responsive to the determining the user is included as the member of the specific user population, defined using the updated specified traits of a behavior ([0138] [0146] [0150]).
As per claim 30, Kobata discloses the method as described in claim 29, wherein the specified traits of the behavior are not unique to the user and are usable to define the behavior of the user population as a whole such that a plurality of said users are likely to meet the specified traits (at least [0161]).
As per claim 31, Kobata discloses the method as described in claim 29, wherein the digital rights management module is embedded as part of the content such that the plurality of portions are available offline to the digital rights management module autonomous of the network locally and without network access (at least [0175]).
As per claim 32, Kobata discloses the method as described in claim 29, wherein the digital rights management module is configured to control access such that access to a first said portion of the content is made available when a first set of said traits are met and access to a second said portion of the content is made available when a second set of said traits are met.
As per claim 33, Kobata discloses the method as described in claim 32, wherein the first and second set of said traits are mutually exclusive such that the user that meets the first set of said traits cannot meet the second set of said traits ([0138]).
As per claim 34, Kobata discloses the method as described in claim 29, wherein the specified traits describe: the user; an environment of the user; and a computing device employed by the user (at least [0248]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Notification of Required and Optional Search Criteria for Computer Implemented Business Method Patent Applications in Class 705, and Request for Comments, Federal Register, Vol. 66, No. 108, 30167, 30169, June 5, 2001 (“Examiners are also required to perform a text search of U.S. patents. Examiners use Boolean and proximity operators to search keywords and multiple concept terms to retrieve U.S. patents relevant to the application. Concept terms are derived from many aspects of the invention including, but not limited to: Background of the invention; Objects of the invention; Technological and field of use environment; Prior effort/work; Problem to be solved; Major advantages/outcomes; How the problem is solved; How components relate; Functionality; and Environment--Field of Use.”).